Exhibit 10.1

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (this “Amendment”) is entered into
as of September 16, 2009 by and between Hi-Shear Technology Corporation, a
Delaware corporation (the “Company”) and George W. Trahan (“Executive”).

 

RECITALS:

 

WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement dated as of February 28, 2009 (the “Employment Agreement”),
which shall be amended by this Amendment;

 

WHEREAS, the parties wish to amend certain terms regarding Executive’s
employment with the Company;

 

WHEREAS, concurrently herewith, the Company is entering into an Agreement and
Plan of Merger (the “Merger Agreement”) with Chemring Group PLC, a company
organized under the laws of England and Wales (“Parent”), and Parkway Merger
Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent
(“Merger Sub”), pursuant to which Merger Sub will be merged with and into the
Company, and the Company shall continue as the surviving corporation and a
wholly-owned subsidiary of Parent (the “Transaction”); and

 

WHEREAS, as a condition and material inducement for Parent to enter into the
Merger Agreement and consummate the Transaction, Executive is entering into this
Amendment concurrently with the execution of the Merger Agreement.  The
Employment Agreement, as amended by this Amendment, will govern the employment
relationship between Executive and the Company from and after the Effective Time
(as such term is defined in the Merger Agreement).

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged the parties agree as follows:

 

1.             Effective as of the Effective Time (as such term is defined in
the Merger Agreement), the Employment Agreement shall be amended by deleting in
its entirety the last sentence of Section 9.3.

 

2.             Effective as of the Effective Time (as such term is defined in
the Merger Agreement), the Employment Agreement shall be amended by adding a new
Section 21 to the Employment Agreement, as follows:

 

“21.         Notwithstanding anything to the contrary in this Agreement, if
Executive’s employment is terminated by the Company or Executive for any reason
(including but not limited to automatic termination on February 28, 2010), all
rights and

 

--------------------------------------------------------------------------------


 

obligations of the Company and Executive under this Agreement shall cease,
except for (i) the Company’s obligations to make any payments for
(A) Executive’s accrued but unpaid salary, (B), Executive’s accrued but unused
vacation and (C) Executive’s other benefits provided pursuant to Sections 7.1,
7.2, 7.3, 9.1, 9.2 and 9.3 attributable solely to time periods prior to such
termination (collectively, the “Accrued Compensation”); provided, however, that
if Executive’s employment is terminated prior to February 28, 2010 and other
than pursuant to Section 6.1 or 6.2, the Accrued Compensation shall be
calculated as though Executive had remained employed by the Company through
February 28, 2010 at the same level of base salary and (ii) Executive’s
obligations pursuant to Section 5.1 of this Agreement.  Subject to Section 20,
the Accrued Compensation shall be made in a lump sum payment to Executive or his
estate, as applicable, within five business days of the date of termination.”

 

3.             Defined Terms.  Except as otherwise set forth herein, all
capitalized terms used in this Amendment and not defined herein shall have the
meanings provided in the Employment Agreement.

 

4.             Full Force and Effect.  Except as above amended, the Employment
Agreement shall remain in full force and effect.  To the extent any provision in
this Amendment conflicts with any provision in the Employment Agreement, the
provisions of this Amendment shall govern.  Any matter not specifically
addressed in this Amendment but addressed in the Employment Agreement shall be
determined in accordance with the provisions of the Employment Agreement.  In
the event the Merger Agreement is terminated, this Amendment shall terminate
without any further action on the part of any party hereto and shall be of no
further force and effect.

 

5.             Amendments.  No amendment or modification of the terms or
conditions of this Amendment shall be valid unless in writing and signed by both
parties.

 

6.             Governing Law.  This Amendment shall be interpreted, construed,
governed and enforced according to the laws of the State of California.

 

7.             Counterparts and PDF Signatures.  This Amendment may be executed
and delivered in multiple counterparts (including by facsimile or other form of
electronic transmission), all of which together shall constitute one and the
same instrument.

 

8.             Incorporation of Recitals.  All of the recitals contained herein
are hereby incorporated into and made a part of this Amendment.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Employment
Agreement as of the day and year first above written.

 

 

 

COMPANY:

 

 

 

HI-SHEAR TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jan L. Hauhe

 

Name:

Jan L. Hauhe

 

Its:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Jack Bunis

 

Name:

Jack Bunis

 

Its:

Chairman of the Special

 

 

Committee of the Board of Directors

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ George W. Trahan

 

George W. Trahan

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO EMPLOYMENT AGREEMENT]

 

--------------------------------------------------------------------------------